Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156574(21)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 156574
  v                                                                 COA: 339217
                                                                    Wayne CC: 10-009263-FC
  RAYMOND HENLEY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to strike the
  answer of plaintiff-appellee is DENIED. Defendant-appellant may move to extend the
  time for filing a reply at the time it is submitted to the Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 1, 2017

                                                                               Clerk